DETAILED ACTION
	The instant application having Application No. 16/939,714 filed on 07/27/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “..the secure device;” in line 9. There is a lack of antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinski et al. (US 2015/0106900 A1-hereinafter Pinski.)
	Regarding claim 1, Pinski discloses a computer implemented method for authenticating a mobile device, the method comprising the steps of: 
receiving, at the mobile device, authentication credentials provided by a user (at least figures 2 & 4, [0015][0019], i.e.: user ID & password are provided by user to mobile device); 
transmitting, with the mobile device, the authentication credentials to an authentication broker server (at least figures 2-4, [0015][0019] the user ID & password are sent to server (application server device identification server are collectively interpreted as server)); 
verifying, at the authentication broker server, the authentication credentials as a first factor of authentication (at least figures 2-5 [0021][0045][0050], user ID and password are verified as first factor authentication); 
sending, via the mobile device, a request to scan an identifier associated with the user at a secure device (at least figures 2-5, [0021][0023][0025] collectively session ID & transaction identification key (TIK) are sent via the mobile device to request for getting/scanning geo-coordinates corresponding to a network device); 
verifying, with a database, identification data associated with the identifier based on a location of the network device as a second factor of authentication (at least figures 2 & 5, [0027][0047], geo-coordinates is compared with network-based location data); 
and 
(at least figure 2, [0028][0048], based on the verification, the mobile device is either denied or allowed to login.)

Regarding claim 10, Pinski discloses the method of claim 1. Pinski also discloses applying one or more attributes associated with the secure device (at least [0025][0027], network-based location data is applied to the network device.)

Claim 11 is rejected for the same rationale as claim 1 above.
Claim 20 is rejected for the same rationale as claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski and in view of Brown (US 2016/0173501 A1-hereinafter Brown.)
Regarding claim 2, Pinski discloses the method of claim 1. 
Pinski does not explicitly disclose the authentication credentials comprise a passcode.
	However, Brown discloses authentication credentials comprise a passcode (at least [0030], passcode.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Brown into the method of Pinski to allow different data to be used as authentication information.

Regarding claim 3, Pinski discloses the method of claim 1. 
Pinski does not explicitly disclose the authentication credentials comprise one or more biometrics.
However, Brown discloses authentication credentials comprise one or more biometrics (at least [0060]-[0061], fingerprint or other biometrics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Brown into the method of Pinski to allow different data to be used as authentication information.

	Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski and in view of Brown et al. (US Patent 10/754,600 B1-hereinafter Donald.)
Regarding claim 4, Pinski discloses the method of claim 1. 
Pinski does not explicitly disclose the secure device comprises a printer at a secure location within an organization.
However, Donald discloses a secure device comprises a printer at a secure location within an organization (at least figure 3, abstract, column 4, lines 53-63, mobile printing apparatus.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Donald into the method of Pinski to allow the method to be carried out using different types of network devices.

	Regarding claim 5, Pinski discloses the method of claim I. 
Pinski does not explicitly disclose the secure device comprises a multi-function device at a secure location.
However, Donald discloses the mobile printing apparatus can also be used self-drive and to deliver printed documents to users. As such, the mobile printing apparatus of the Donald is equivalent to a multi-function device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Donald into the method of Pinski to allow the method to be carried out using different types of network devices.

	Regarding claim 6, Pinski discloses the method of claim 1.
Pinski does not explicitly disclose the identifier associated with the user comprises a physical badge identifier.
However, Donald discloses an identifier associated with a user comprises a physical badge identifier (column 8, lines 1-8, employee badge.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Donald into the method of Pinski to allow different types of data to be used as identifier.

Claim 14 is rejected for the same rationale as claim 4 above.
Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski and in view of Erb (US 2012/0284325 A1-hereinafter Erb.)
Regarding claim 7, Pinski discloses the method of claim 1.
Pinski does not explicitly disclose the mobile device is a temporary device that is not permanently assigned to the user.	
However, Erb discloses that a mobile device is temporary device that is not permanently assigned to the user (at least [0024], where employee or student is assigned a mobile computing device, and it’s obvious that the mobile computing device is provided only while the student/employee are enrolling/working at the school/business.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mobile device of Pinski to the mobile computing device of Erb to better regulate access to resources in a particular environment. 

Claim 17 is rejected for the same rationale as claim 7 above.

Claims 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski and in view of Xia et al. (US Patent 10/657,242 B1-hereinafter Xia.)
	Regarding claim 8, Pinski discloses the method of claim 1. 
Pinski does not explicitly disclose the step of verifying comprises scanning a code generated by the secure device.
However, Xia discloses verifying comprises scanning a code generated by a secure device (at least column 27, lines 47-57, QR code is generated by a resource computer is scanned.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Xia into the method of Pinski to provide another way of verifying information.

Regarding claim 9, Pinski and Xia disclose the method of claim 8. Xia also discloses the code comprises a QR code that is captured by the mobile device (at least figure 4B, column 27, 45-57, QR code is scanned by mobile device.)

Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438